Shaw, C. J.
The question in this case arises on the trustees’ answer. The record appears slightly confused; but the only question, decided first by the police court, then by the court of common pleas, and which has been argued before us is, whether the City of Lowell are chargeable as trustees on these facts: The principal defendant was a teacher in one of the public schools of the city, for the term of one year, at a salary of $1,000, payable quarterly. The service of this process was made about the middle of a quarter. The plaintiff contends that the city must be charged for the part of a quarter’s salary, proportioned to that part of the time which had elapsed at the time, since the beginning of the quarter. The police court and the court of common pleas decided against this claim, and this court are of opinion that their judgment was correct.
It was not a debt, and might not become a debt; the contract was entire, and until completed on the part of the teacher nothing was due. We think this point is settled by authorities. Brackett v. Blake, 7 Met. 335. Robinson v. Hall, 3 Met. 301. Daily v. Jordan, 2 Cush. 390. Osborne v. Jordan, 3 Gray, 277

Trustees discharged.